Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant’s amendment to Claim 37 is sufficient to overcome the objection to the Claims from the previous action, which is hereby withdrawn.

Claims 1-5, 8-10, 13, 17-23, 26-28, 31, 35-37 and 39-57 are allowable, with Claims 6-7, 11-12, 14-16, 24-25, 29-30, 32-34 and 38 canceled. 

Response to Arguments
Applicant argues the 103 rejection, on page 14, in view of Evans (US 2009/0124981) or Wyrick (US 5358489) either further in view of Burns et al., (US 2016/0106915), stating that the prior art Burns allegedly doesn't teach ‘an automatic injector’. The examiner has fully considered applicant's argument, and agrees that Burns does not teach an automated injector for self-administration, while both Evans and Wyrick do. While Burns does teach an injector, as the injector is not an automatic injection device thus applicant’s argument that Burns is therefore not entirely related to the prior art. As Evans and Wyrick are the closest prior art to the current invention, and as Burns is no longer applicable, the previous rejections are withdrawn. See allowable claims below.

Allowable Subject Matter
Claims 1-5, 8-10, 13, 17-23, 26-28, 31, 35-37 and 39-57 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the closest prior art on record, Evans (US 2009/0124981) or Wyrick (US 5358489), while disclosing an automatic injection device with housing, helical biasing member, syringe plunger, and needle, does not disclose or render obvious, alone or in combination with the other prior art of record, an inner diameter of the helical biasing member at a middle portion between the first terminal end and the second terminal end having a first inner diameter greater than a second inner diameter at the first terminal end or at the second terminal end, as claimed in Claim 1.
Evans or Wyrick are the closest prior art of record. 
Evans teaches an automatic injection device (Evans Fig. 1 and 2) having a distal end configured to deliver a medicament held in a container (Evans Fig. 2, (24)) therein and a proximal end configured to be controllable by a user (Evans Fig. 2, (54)), the automatic injection device comprising:
a housing (Evans Fig. 2 and 6, (10.1-10.4)) defining a confined inner space of the automatic injection device, the housing (10.1-10.4) having a length extending from the proximal end to the distal end along a longitudinal axis;
a helical biasing member (Evans Fig. 2 and 6, (48)) disposed in the confined inner space of the housing (10.1-10.4) along the longitudinal axis having an inner bore and a 
a syringe plunger (Evans Fig. 2 and 6, (44)) having a first end (Evans Fig. 2 and 6, (16)) extending into a first end of the container (24) and a second end (Evans Fig. 2 and 6, (50)) extending into the inner bore of the helical biasing member (48) along the longitudinal axis; and a needle (Evans Fig. 2, (26)) coupled to a second end of the container (24).

    PNG
    media_image1.png
    225
    247
    media_image1.png
    Greyscale

Similarly, Wyrick teaches an automatic injection device (Wyrick Fig. 2) having a distal end configured to deliver a medicament held in a container (Wyrick Fig. 2, (24)) therein and a proximal end configured to be controllable by a user (Wyrick Fig. 2, (16, 56)), the automatic injection device comprising:
a housing (Wyrick Fig. 2, (12)) defining a confined inner space of the automatic injection device, the housing (Wyrick (12)) having a length extending from the proximal end to the distal end along a longitudinal axis;
a helical biasing member (Wyrick Fig. 2, (44)) disposed in the confined inner space of the housing (Wyrick (12)) along the longitudinal axis having an inner bore and a length 
a syringe plunger (Wyrick Fig. 2 and 3, (20)) having a first end (Wyrick Fig. 2 and 3,
(30)) extending into a first end of the container (Wyrick Fig. 2 and 3, (24)) and a second end (Wyrick Fig. 2 and 3, (64)) extending into the inner bore of the helical biasing member (Wyrick (44)) along the longitudinal axis; and a needle (Wyrick Fig. 2, (26)) coupled to a second end of the container (Wyrick (24)).
However, as Evans (US 2009/0124981), and Wyrick (US 5358489), both do not explicitly teach an inner diameter of the helical biasing member at a middle portion between the first terminal end and the second terminal end having a first inner diameter greater than a second inner diameter at the first terminal end or at the second terminal end, the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable. 

Regarding Claim 19, the closest prior art on record, Evans (US 2009/0124981) or Wyrick (US 5358489), while disclosing a method of forming an automatic injection device with housing, helical biasing member, syringe plunger, and needle, does not disclose or render obvious, alone or in combination with the other prior art of record, an inner diameter of the helical biasing member at a middle portion between the first terminal end and the second terminal end having a first inner diameter greater than a second inner diameter at the first terminal end or at the second terminal end, as claimed in Claim 19.
Evans or Wyrick are the closest prior art of record. 

providing a housing (Evans Fig. 2 and 6, (10.1-10.4)) defining a confined inner space of the automatic injection device, the housing (10.1-10.4) having a length extending from the proximal end to the distal end along a longitudinal axis;
providing a helical biasing member (Evans Fig. 2 and 6, (48)) disposed in the confined inner space of the housing (10.1-10.4) along the longitudinal axis having an inner bore and a length extending from a first terminal end of the helical biasing member (48) to a second terminal end of the helical biasing member (48) opposite the first terminal end;
providing a syringe plunger (Evans Fig. 2 and 6, (44)) having a first end (Evans Fig. 2 and 6, (16)) extending into a first end of the container (24) and a second end (Evans Fig. 2 and 6, (50)) extending into the inner bore of the helical biasing member (48) along the longitudinal axis; and a needle (Evans Fig. 2, (26)) coupled to a second end of the container (24).

    PNG
    media_image1.png
    225
    247
    media_image1.png
    Greyscale


providing a housing (Wyrick Fig. 2, (12)) defining a confined inner space of the automatic injection device, the housing (Wyrick (12)) having a length extending from the proximal end to the distal end along a longitudinal axis;
providing a helical biasing member (Wyrick Fig. 2, (44)) disposed in the confined inner space of the housing (Wyrick (12)) along the longitudinal axis having an inner bore and a length extending from a first terminal end of the helical biasing member (Wyrick (44)) to a second terminal end of the helical biasing member (Wyrick (44)) opposite the first terminal end;
providing a syringe plunger (Wyrick Fig. 2 and 3, (20)) having a first end (Wyrick Fig. 2 and 3, (30)) extending into a first end of the container (Wyrick Fig. 2 and 3, (24)) and a second end (Wyrick Fig. 2 and 3, (64)) extending into the inner bore of the helical biasing member (Wyrick (44)) along the longitudinal axis; and a needle (Wyrick Fig. 2, (26)) coupled to a second end of the container (Wyrick (24)).
However, as Evans (US 2009/0124981), and Wyrick (US 5358489), both do not explicitly teach an inner diameter of the helical biasing member at a middle portion between the first terminal end and the second terminal end having a first inner diameter greater than a second inner diameter at the first terminal end or at the second terminal end, the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable. 

Regarding Claim 37, the closest prior art on record Evans or Wyrick, while teaching a method of forming an automatic injection device to reduce the occurrence of a wet injection, or to reduce biological-based drug products at delivery time within 15 seconds after 30 minutes of warm up from 2-8°C storage, does not disclose or render obvious, alone or in combination with the other prior art of record, an inner diameter of the helical biasing member at a middle portion between the first terminal end and the second terminal end having a first inner diameter greater than a second inner diameter at the first terminal end or at the second terminal end, as claimed in Claim 37.
Evans or Wyrick are the closest prior art of record. 
Evans teaches a method of forming an automatic injection device (Evans Fig. 1 and 2) having a distal end configured to deliver a medicament held in a container (Evans Fig. 2, (24)) therein and a proximal end configured to be controllable by a user (Evans Fig. 2, (54)), the method comprising:
providing an automatic injection device (Evans Fig. 1 and 2) having a distal end configured to deliver a medicament held in a container (Evans Fig. 2, (24)) therein and a proximal end configured to be controllable by a user (Evans Fig. 2, (54));
providing a housing (Evans Fig. 2 and 6, (10.1-10.4)) defining a confined inner space of the automatic injection device, the housing (10.1-10.4) having a length extending from the proximal end to the distal end along a longitudinal axis;
providing a helical biasing member (Evans Fig. 2 and 6, (48)) disposed in the confined inner space of the housing (10.1-10.4) along the longitudinal axis having an inner bore and a 
providing a syringe plunger (Evans Fig. 2 and 6, (44)) having a first end (Evans Fig. 2 and 6, (16)) extending into a first end of the container (24) and a second end (Evans Fig. 2 and 6, (50)) extending into the inner bore of the helical biasing member (48) along the longitudinal axis; and providing a needle (Evans Fig. 2, (26)) coupled to a second end of the container (24).

    PNG
    media_image1.png
    225
    247
    media_image1.png
    Greyscale

Similarly, Wyrick teaches a method of forming an automatic injection device (Wyrick Fig. 2) having a distal end configured to deliver a medicament held in a container (Wyrick Fig. 2, (24)) therein and a proximal end configured to be controllable by a user (Wyrick Fig. 2, (16, 56)), the automatic injection device comprising:
providing a housing (Wyrick Fig. 2, (12)) defining a confined inner space of the automatic injection device, the housing (Wyrick (12)) having a length extending from the proximal end to the distal end along a longitudinal axis;
providing a helical biasing member (Wyrick Fig. 2, (44)) disposed in the confined inner space of the housing (Wyrick (12)) along the longitudinal axis having an inner bore and a length 
providing a syringe plunger (Wyrick Fig. 2 and 3, (20)) having a first end (Wyrick Fig. 2 and 3, (30)) extending into a first end of the container (Wyrick Fig. 2 and 3, (24)) and a second end (Wyrick Fig. 2 and 3, (64)) extending into the inner bore of the helical biasing member (Wyrick (44)) along the longitudinal axis; and providing a needle (Wyrick Fig. 2, (26)) coupled to a second end of the container (Wyrick (24)).
However, as Evans (US 2009/0124981), and Wyrick (US 5358489), both do not explicitly teach an inner diameter of the helical biasing member at a middle portion between the first terminal end and the second terminal end having a first inner diameter greater than a second inner diameter at the first terminal end or at the second terminal end, the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        
/BRANDY S LEE/Primary Examiner, Art Unit 3783